                   Case 18-12808-KG         Doc 27     Filed 12/17/18      Page 1 of 1


                            THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                          )
 In re:                                                   )   Chapter 11
                                                          )
 White Eagle Asset Portfolio, LP, et al.,                 )   Case No. 18-12808 (KG)
                                                          )
                       Debtors.                           )   (Joint Administration Requested)
                                                          )

                        MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the admission pro
hac vice of Andrew T. Zatz to represent CLMG Corp. and LNV Corporation, on behalf of itself and certain
of its affiliates in the above-captioned case.

Dated: December 17, 2018                         /s/ Jeffrey M. Schlerf
Wilmington, Delaware                             Jeffrey M. Schlerf (DE No. 3047)
                                                 FOX ROTHSCHILD LLP
                                                 919 North Market Street, Suite 300
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 654-7444
                                                 Email: jschlerf@foxrothschild.com

                                                 Counsel to CLMG Corp. and LNV Corporation

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of New York and the State
of New Jersey and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which
occurs in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify
that the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.


                                                 /s/ Andrew T. Zatz
                                                 Andrew T. Zatz, Esq.
                                                 WHITE & CASE LLP
                                                 1221 Avenue of the Americas
                                                 New York, NY 10020-1095
                                                 Telephone: (212) 819-8200
                                                 Email: azatz@whitecase.com

                                       ORDER GRANTING MOTION

           IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




          Dated: December 17th, 2018                KEVIN GROSS
          Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
